 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Defendant Dr. Mark T. Esper,
 6 Secretary of the United States Army

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   KEVIN COX,                                         CASE NO. 2:18-cv-02110 MCE-CKD PS

11                                Plaintiff,             JOINT STIPULATION AND ORDER
                                                         REGARDING SCHEDULING
12                          v.

13   MARK T. ESPER, SECRETARY OF
     THE UNITED STATES ARMY,
14
                                 Defendant.
15

16

17          Defendant Mark T. Esper, Secretary of the United States Army, and Plaintiff Kevin Cox

18 respectfully propose and stipulate to the schedule below. Defendant notified Plaintiff that Defendant

19 intended to file a motion to dismiss the Complaint. Plaintiff subsequently filed a First Amended

20 Complaint and Defendant intends to file a motion to dismiss the First Amended Complaint. Because

21 Plaintiff lives in San Antonio, Texas, Plaintiff requests his telephonic appearance at the hearing on

22 Defendant’s motion to dismiss. The parties also request that the Status (Pretrial Scheduling) Conference

23 currently scheduled for January 2, 2019 be vacated pending resolution of Defendant’s motion to dismiss.

24              Proposed Schedule
                - Defendant’s motion to dismiss the FAC                 Fri. 11/16/2018
25
                - Plaintiff’s opposition                                Wed. 12/12/2018
26              - Defendant’s reply                                     Fri. 12/21/2019
27              - Hearing (*Telephonic appearance by Plaintiff)         Wed. 2/6/2019
                - Status (Pretrial Scheduling) Conference               To be determined after resolution of
28                                                                      Defendant’s motion to dismiss



30
 1
                                                  Respectfully submitted,
 2
     DATED: October 26, 2018                      MCGREGOR W. SCOTT
 3                                                United States Attorney
 4
                                                   /s/ Chi Soo Kim
 5                                                CHI SOO KIM
                                                  Assistant United States Attorney
 6

 7
     DATED: October 26, 2018
 8                                                 /s/ Kevin Cox (authorized 10/26/2018)
                                                  KEVIN COX
 9                                                Plaintiff
10

11
                                                    ORDER
12

13          IT IS SO ORDERED. The Clerk of Court shall vacate the January 2, 2019 status conference, to

14 be reset as needed. Plaintiff may appear telephonically at the hearing on defendant’s motion to dismiss.

15 Dated: October 30, 2018

16
                                                    _____________________________________
17                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28



30
